

OMNIBUS AMENDMENT AND WAIVER


This Omnibus Amendment and Waiver (this “Amendment”), dated January 8, 2008, by
and between Windswept Environmental Group, Inc., a Delaware corporation (the
“Company”), Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”),
Valens Offshore SPV I, Ltd., a Cayman Islands company (“VOFSPVI”), Valens U.S.
SPV I, LLC, a Delaware limited liability company (“VUSSPVI” and together with
Laurus and VOFSPVI, the “Holders” and each, a “Holder”) and LV Administrative
Services, Inc. as agent (the “Agent”) for the benefit of each of the Holders,
amends (i) that certain Secured Convertible Term Note, dated as of June 30,
2005, issued by the Company in favor of Laurus, as amended and restated as of
July 13, 2005, as further amended and restated as of September 8, 2005, as
further amended and restated as of October 6, 2005, and as further amended and
restated as of September 29, 2006 and subsequently assigned in part by Laurus to
VOFSPVI and VUSSPVI (as amended and restated, further amended, modified or
supplemented from time to time, the “September 2006 Convertible Note”) and (ii)
that certain Secured Term Note, dated as of January 12, 2007, issued by the
Company in favor of Laurus, as amended and restated as of April 17, 2007, and as
further amended and restated as of July 17, 2007 (as amended and restated,
further amended, modified, or supplemented from time to time, the “July
2007 Term Note”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in each of the September 2006 Convertible Note
and July 2007 Term Note, as applicable. Reference is also made to the Securities
Purchase Agreement, dated as of June 30, 2005 by and between the Company and
Laurus (as amended, modified or supplemented from time to time, the “Purchase
Agreement”) and the Reaffirmation and Ratification Agreement dated as of January
12, 2007 by and between the Company and Laurus (as amended, modified or
supplemented from time to time, the “Reaffirmation Agreement” and together with
the Purchase Agreement, the September 2006 Convertible Note, the July 2007 Term
Note, and the Related Agreements as defined in the Purchase Agreement, the “Loan
Documents”).
 
PREAMBLE


WHEREAS, the Company and Holders, as applicable, have agreed to make certain
changes to the September 2006 Convertible Note and July 2007 Term Note as set
forth herein; and
 
WHEREAS, the Company has agreed to make certain payments as set forth herein.
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 


--------------------------------------------------------------------------------





 
Waiver and Amendment
 
1. The parties hereby acknowledge that certain principal and/or interest
payments previously due under the terms of the September 2006 Convertible Note
have been waived and deferred (all such amounts the “Prior Deferred Amounts”).
Each Holder hereby further consents to the deferral of payment of the Monthly
Amounts under the September 2006 Convertible Note otherwise due on January 7,
2008 and February 1, 2008 (the “Deferred Amounts”). Notwithstanding the
foregoing, the Company hereby covenants and agrees that the Prior Deferred
Amounts and the Deferred Amounts shall be payable in full on the earlier to
occur of the Maturity Date and the date upon which all obligations arising under
the Loan Documents have been paid in full. For the avoidance of doubt, from and
after March 1, 2008, regularly scheduled amortizing Monthly Amounts required
pursuant to the terms of the September 2006 Convertible Note will be due and
payable per the terms and on the date set forth in the September 2006
Convertible Note.
 
2. The definition of the “Maturity Date” appearing in the July 2007 Term Note is
hereby amended and extended to “June 30, 2009”.
 
Miscellaneous
 
3. In consideration of the foregoing, the Company hereby agrees that, on the
earlier to occur of the Maturity Date and the date upon which all obligations
arising under the Loan Documents have been paid in full, the Company shall pay
(i) $140,085.33 in cash to Agent (the “Holder Payment”) which Holder Payment
shall be distributed by Agent to each Holder as follows:
 
$7,435.70 to VOFSPVI (the “VOF Payment”)
$5,466.13 to VUSSPVI (the “VUS Payment”)
$127,183.50 to Laurus (the “Laurus Payment”)


and (ii) $9,916.67 in cash to Laurus Capital Management, LLC (“LCM”) (the “LCM
Payment”), in each case in addition to all other obligations arising under the
Loan Documents.


In respect of the Laurus Payment only, Laurus and the Company hereby agree that
the fair market value of the Laurus Payment (as reasonably determined by the
parties) received in consideration of the amendments to the September 2006
Convertible Note made hereunder is hereby designated as interest and,
accordingly, shall be treated, on a pro rata basis, as a reduction of the
remaining stated Principal Amount (which reduced Principal Amount shall be
treated as the issue price) of the September 2006 Convertible Note for U.S.
federal income tax purposes under and pursuant to Treasury Regulation Sections
1.1001-3(e)(2)(iii), 1.1273-2(g)(2)(ii) and 1.1274-2(b)(1). The parties further
agree to file all applicable tax returns in accordance with such
characterization and shall not take a position on any tax return or in any
judicial or administrative proceeding that is inconsistent with such
characterization. Notwithstanding the foregoing, nothing contained in this
paragraph shall or shall be deemed to modify or impair in any manner whatsoever
the Company’s obligations from time to time owing to Laurus under the Loan
Documents.

2

--------------------------------------------------------------------------------





The LCM Payment is a non-refundable payment, which payment is intended to defray
certain of LCM’s due diligence, legal and other expenses incurred in connection
with this Agreement and all related matters.


4. The waiver and amendments set forth above shall be effective as of the date
first above written (the “Amendment Effective Date”) on the date when each of
the Company, the Holders and the Agent shall have duly executed this Amendment
and the Company shall have delivered to the Agent its respective counterpart to
this Amendment.
 
5. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents, and all other forms,
terms and provisions of the Loan Documents remain in full force and effect.
 
6. The Company hereby represents and warrants to the Holders that except as set
forth on Exhibit A, upon execution and effectiveness of this Amendment, (i)
after giving effect to this Amendment, no Event of Default (as defined in the
Loan Documents) exists on the date hereof, (ii) on the date hereof, after giving
effect to this Amendment, all representations and warranties made by the Company
in connection with the Loan Documents, as amended, modified or supplemented, are
true, correct and complete and (iii) on the date hereof, after giving effect to
this Amendment, all of the Company’s and its Subsidiaries’ covenant requirements
have been met.
 
7. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
 
[signature page follows]
 

3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 
COMPANY:
 
 HOLDERS:
     
Windswept Environmental Group, Inc.
 
 Laurus Master Fund, Ltd.
 By: Laurus Capital Management, LLC, its
 investment manager
           
By:
/s/ Michael O’Reilly
 
 By:
/s/ Scott Bluestein
Name:
Michael O’Reilly  
 Name:
Scott Bluestein
Title:
President & CEO  
 Title:
Authorized Signatory

 
 
 
Valens Offshore SPV I, Ltd.
By: Valens Capital Management, LLC, its
investment manager
     
 
 
 
 
    
 By:
/s/ Scott Bluestein
 
    
 Name:
Scott Bluestein
 
    
 Title:
Authorized Signatory

 
 
 
Valens U.S. SPV I, LLC
By: Valens Capital Management, LLC, its
investment manager
           
 
    
 By:
/s/ Scott Bluestein
 
    
 Name:
Scott Bluestein
 
    
 Title:
Authorized Signatory

 
AGENT:
 
 
 
LV Administrative Service, Inc. as Agent
 
    
 By:
/s/ Scott Bluestein
 
    
 Name:
Scott Bluestein
 
    
 Title:
Authorized Signatory

 
 
 
4

--------------------------------------------------------------------------------





     
AGREED AND ACKNOWLEDGED:
       
TRADE-WINDS ENVIRONMENTAL
 
RESTORATION INC.
             
 By:
/s/ Michael O’Reilly
 
 Name:
 Michael O’Reilly
 
 Title:
President & CEO
       
NORTH ATLANTIC LABORATORIES, INC.
             
 By:
/s/ Michael O’Reilly
 
 Name:
Michael O’Reilly
 
 Title:
President & CEO
       
ENVIRONMENTAL RESTORATION, INC.
             
 By:
/s/ Michael O’Reilly
 
 Name:
Michael O’Reilly
 
 Title:
President & CEO
       
RESTORENET, INC.
             
 By:
/s/ Michael O’Reilly
 
 Name:
Michael O’Reilly
 
 Title:
President & CEO
       

 
5

--------------------------------------------------------------------------------

